Citation Nr: 1533550	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 
      
2.  Entitlement to service connection for a headache disability.
 
3.  Entitlement to an evaluation in excess of 30 percent for service-connected cervical strain with degenerative joint disease.
 
4.  Entitlement to an evaluation in excess of 30 percent for service-connected radiculopathy of the right upper extremity.
 
5.  Entitlement to an evaluation in excess of 30 percent for service-connected dysthymia.
 
6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board, in February 2013, remanded the above-listed claims to the Appeals Management Center (AMC), in Washington, DC, for further development and readjudication.  Although the claims were readjudicated by the AMC in a May 2013 Supplemental Statement of the Case (SSOC) after further development, the development was insufficient.  Therefore, the Board must again remand the matter to ensure substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's February 2013 remand instructions specifically requested that the AOJ attempt to obtain copies of all pertinent, outstanding VA treatment records from March 2010 to the present from the Durham VAMC and any associated outpatient clinic.  While the May 2013 SSOC indicates that VA treatment records from March 2010 through February 2013 were "transferred to Virtual VA and reviewed", Virtual VA does not include any VA treatment records at all (nor does VBMS).  The only VA medical records uploaded to Virtual VA are examinations, including VA examinations from March 2007, February 2010, and April 2012.  The Board notes that an August 2013 rating decision (addressing other issues) references treatment records from December 2008 through August 2013, but indicates the AOJ evaluated them after "electronic review" rather than uploading them to the electronic claims folder (Virtual VA and/or VBMS).  (The paper claims file contains the March 2013 VA examinations and the May 2013 independent medical examiner's report, but does not contain VA treatment records after 2010.)

The evidence of record indicates that there are possibly relevant VA treatment records from March 2010 to, at least, August 2013.  Remand is necessary to ensure all relevant VA treatment records are obtained and associated with the claims file (whether in paper or electronic form).  Stegall, 11 Vet.App. at 271 ("the Board itself errs in failing to insure compliance" with its prior remand orders); 38 C.F.R. § 3.159(c)(2).

The Board also requested that the AOJ "schedule the Veteran for VA medical examinations by the appropriate physicians" and to obtain an opinion as to the impact of the Veteran's service-connected disabilities on his ability to work.  The Board will address the examinations with respect to each disability.

The Veteran's representative correctly noted, in the July 2015 Written Brief Presentation, that the physician who provided the nexus opinion with respect to service-connection for a low back disability incorrectly recounted the Veteran's in-service medical history.  Specifically, the VA examiner stated as part of his rationale for a negative opinion:  "The veteran's STR's [(service  treatment records)] do not show any complaint or treatment of low back pain or low back condition while on active duty."  However, as discussed in the February 2013 Board remand, the December 1980 service treatment records document the Veteran's complaints of low back pain on at least two occasions in connection with the same incident that resulted in his cervical spine strain.  The examiner's opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Remand for a new opinion (to include an examination only if necessary) is required.

As the Veteran's representative also accurately pointed out, the March 2013 VA examiner indicated that the Veteran's headaches included only migraines despite medical treatment records indicating the headaches may not have been exclusively, or maybe even primarily, migraine headaches.  See, e.g., April 2010 VA Neurology Nursing Note (diagnosing headaches under ICD-9-CM 784.0, whereas migraine headaches are ICD-9-CM 346; otherwise failing to indicate that the Veteran's headaches are migraines); January 2010 VA Neurology Physician Note ("chronic headache with possible migraine component" and indicating pain medication "could also be contributing to headache frequency"); September 2009 VA Neurology Consult (indicating onset of headaches three to four years ago with worsening since then and diagnosing "nonspecific headaches syndrome" with "some tension features" but which "do not sound particularly migrainous"); March 2007 VA Examination ("The diagnosis is tension headaches.").  

Moreover, the January 2013 and July 2015 Written Brief Presentations from the representative included several treatise articles which provided some medical evidence that headaches, possibly including migraine headaches, can be triggered by cervical spine conditions.  Information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."  Sacks v. West, 11 Vet.App. 314, 316-17 (1998).  Here, the treatises provided are not sufficient by themselves to prove the Veteran's claim, but, in the circumstances of this case, the VA examiner should discuss their relevance, if any, to the Veteran's claim.  The March 2013 VA examiner's statement, in his opinion on secondary service connection, that "cervical strain does not cause migraine headaches" needs, at a minimum, additional explanation in light of the medical treatises the Veteran provided in support of his claim.  

In addition, the treatises and the available treatment records at least raise the issue of service-connection for headaches as secondary to dysthymia.  See March 2007 VA Examination ("depressive type of headaches"); July 2015 Written Brief Presentation (attaching medical treatise stating, in part, that the muscle contractions that cause tension headaches "can be a response to stress, depression, a head injury, and anxiety").  

Remand to obtain an adequate opinion with respect to the etiology of the Veteran's headaches is necessary.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Reonal, 5 Vet. App. at 461.

The examinations with respect to the increased rating claims comply with the Board's February 2013 remand instructions.  The representative has not argued that further examination with respect to the severity of the Veteran's already service-connected disabilities is necessary.  Unless the more recent VA treatment records or evidence submitted by the Veteran indicates otherwise, re-examination of the Veteran with respect to those conditions (neck, upper extremity radiculopathy, and dysthymia) is not necessary.

However, the representative has questioned the credentials of the May 2013 independent medical examiner who provided opinions on the Veteran's employability and the adequacies of her findings.  See July 2015 Written Brief Presentation.  The representative referenced and relied upon the District of Columbia Department of Health database in suggesting that the examiner (listed on the report as Lynda Terry-Choyke, DPM) is not a licensed health care professional.  The Board, however, was able to verify the examiner's up-to-date license in podiatry via the provided web address for accessing the database.  Specifically, the examiner's license number is PO 404 and is issued in the name of Lynda Terry.

In any case, the Board finds merit in the representative's suggestion that a podiatrist may not have been an "appropriate physician", as requested in the February 2013 remand instructions, to provide an employability opinion with respect to neck, upper extremity, and mental health conditions.  The record contains no indication that she has special expertise in vocational rehabilitation and her medical expertise does not appear to be directly relevant to any of the conditions at issue.  However, the March 2013 opinions of the VA examiners discuss the occupational impact of each service-connected condition and includes an opinion regarding the combined effect of the Veteran's multiple service-connected disabilities.  The May 2013 VA examiners' opinions are adequate on the current record with respect to impairment in occupational functioning due to the service-connected disabilities (as opposed to unemployability which is a legal determination), so further opinion on employability is not required to achieve substantial compliance with the February 2013 remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA treatment records from the Durham VA Medical Center (and associated clinics) that have not yet been associated with the file including, but not necessarily limited to, those from March 2010 to the present.

2.  Only after obtaining the above VA records, refer the Veteran's claims file to an appropriate medical professional for opinions.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner.  

Further examination is not necessary unless the examiner requests such.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

Low Back

a.  Identify the appropriate diagnosis/es for each of the Veteran's low back disabilities.

b.  For each low back disability identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the low back disability either began during or was otherwise caused by his military service?

The examiner should specifically comment on the Veteran's complaints of low back pain in December 1980 as documented in his service treatment records.  The opinion must include a discussion of the significance, if any, of the post-service lifting injury in 1988 and/or motor vehicle accident in 1999.

Headaches

c.  Identify the appropriate diagnosis/es for each of the Veteran's headache conditions (including, but not limited to, whether the Veteran has tension and/or migraine headaches).

d.  For each headache condition identified, is it at least as likely as not (probability of at least 50 percent) that the headache condition either began during or was otherwise caused by his military service?

The examiner should specifically comment on the Veteran's complaints of headaches documented in his service treatment records.  

e.  If the examiner provides a negative response to (d), is it at least as likely as not (probability of at least 50 percent) that any identified headache condition was caused by the Veteran's service-connected cervical strain with degenerative joint disease or service-connected dysthymia?

f.  If the examiner provides a negative response to (e), is it at least as likely as not (probability of at least 50 percent) that any identified headache condition is aggravated by the Veteran's service-connected cervical strain with degenerative joint disease or service-connected dysthymia?

The examiner should specifically comment on the treatise evidence submitted on the Veteran's behalf with the January 2013 and July 2015 Written Brief Presentations from the representative.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

 
3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, these claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




